Felton, J.
1. Trustees of a, consolidated school district are clothed with the authority to institute a suit against its former treasurer on promissory notes given by him to cover his shortage in funds raised by the sale of bonds issued and sold for legal purposes. Code, §§ 32-1402, 32-1403.
2. A petition brought by such trustees, alleging that one of the notes payable'to the bondholders of the district, and the other payable to the three trustees whom petitioners succeeded as such, were “indorsed over to petitioners,” is good as against a demurrer based on the ground that the petition sets forth no cause of action “for the reason that no guffieient transfer of the notes sued upon to the plaintiffs as to con*657vey title thereto is set forth in the petition.” It was not error to overrule the demurrers to the petition as amended.
Decided November 4, 1937.
J. T. Sislc, for plaintiff in error.
John B. Morris, contra.

Judgment affirmed.


Stephens, P. J., and/ Sutton, J., conowr.